Title: To George Washington from Thomas Jefferson, 22 December 1791
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Dec. 22. 1791.

The Secretary of State Reports to the President of the United States that one of the Commissioners of Spain, in the name of both, has lately communicated to him verbally, by order of his court, that his Catholic majesty, apprised of our sollicitude to have some arrangements made respecting our free navigation of the river Missisipi, & the use of a port thereon, is ready to enter into treaty thereon at Madrid.
The Secretary of state is of opinion that this overture should be attended to without delay, & that the proposal of treating at Madrid, tho’ not what might have been desired, should yet be accepted; and a commission plenipotentiary made out for the purpose.
That mister Carmichael, the present Chargé des affaires of the United States at Madrid, from the local acquaintance which he must have acquired with persons & circumstances, would be an useful & proper member of the commission: but that it would be useful also to join with him some person more particularly acquainted with the circumstances of the navigation to be treated of.
That the fund appropriated by the act providing the means of intercourse between the United States & foreign nations will insufficiently furnish the ordinary & regular demands on it, and is consequently inadequate to the mission of an additional Commissioner express from hence.
That therefore it will be adviseable on this account, as well as for the sake of dispatch, to constitute some one of the Ministers

of the United States in Europe, jointly with mister Carmichael, Commissioners plenipotentiary for the special purpose of negotiating & concluding, with any person or persons duly authorised by his Catholic Majesty, a convention or treaty for the free navigation of the river Missisipi by the citizens of the United States, under such accomodations with respect to a port & other circumstances, as may render the said navigation practicable, useful, & free from dispute; saving to the President & Senate their respective rights as to the ratification of the same; & that the said negociation be at Madrid or such other place in Spain as shall be desired by his Catholic majesty.

Th: Jefferson

